Title: Thomas Jefferson to William J. Coffee, 15 May 1819
From: Jefferson, Thomas
To: Coffee, William John


          
            Dear Sir
            Monticello May 15. 19
          
          I have been long indebted to you for your letter of Nov. 7. explaining to me the nature & character of the Roman cement, and kindly offering your assistance in procuring it. as the proper season is now arrived for using it, I wish to try it on one of my 4. cisterns, and if I find we can execute it effectually, I may then ask more for the other three. I therefore now inclose 40.D. and ask the favor of you to send me as many barrels of the cement as that may procure to be forwarded by sea to Capt Bernard Peyton of Richmond. I am particularly thankful for the exactness of your instructions as to the manipulation. unluckily the wax, in opening the letter, took off the ends of 2. lines, and a word on each which I cannot supply, & seem material. it is where you are directing how the bottom shall be finished. it stands thus
          ‘the bottom ought to be composed of well [a short word here torn off.]
          layed, or what is called bedded in this Roman cement in the “m—” [qu. if manner]
          of mortar, and on that bottom lay your coat of Roman cement Etc’
          if you can supply these chasms in the instructions, they will be compleat, but I should have still more confidence in success, if the visit you are so kind as to promise us should give us the advantage of your presence and personal instruction. the family will join me cordially in your welcome reception, as they do in assurances of esteem & respect.
          
            Th: Jefferson
          
        